DETAILED ACTION
This is responsive to the amendment filed 26 October 2022.
Claims 1-3, 5-7, 13-15, 17-23 and 25-29 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive.
Applicant argues:
Claim 1, as amended, recites the limitations of "based on a weighted score assigned to a word or phrase in a pre-approved dictionary for generating subtitles for media content, the language translation system selects the word or phrase for inclusion in the one or more second text chunks instead of a different word or phrase." None of the cited references teaches or suggests these limitations. Therefore, no combination of the cited references can teach or suggest each and every limitation of amended claim 1.
The Examiner respectfully disagrees. Applicant argues that none of the references individually teach the limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Shpalter discloses a language translation system for generating subtitles for media content (“dividing a display of text of a segment of the series of segments into a series of subtitle display lines if a number of characters in a transcribed text of the segment exceeds a number of characters that are suitable for display on a single line”, [0003], see also [0060]); 
Shpalter does not explicitly disclose wherein, based on a weighted score assigned to a word or phrase in a pre-approved dictionary, the language translation system selects the word or phrase for inclusion in the one or more second text chunks  instead of a different word or phrase.
In a similar language translation system for translating text, Zhang discloses wherein, based on a weighted score assigned to a word or phrase in a pre-approved dictionary (a phrase table), the language translation system selects the word or phrase for inclusion in translations of one or more first text chunks instead of a different word or phrase (“The translation model 12 may be, for example, a phrase table with entries for each hypothesis. Each entry may include a source language word, phrase, sentence, etc. and a paired destination language word, phrase, sentence, etc. Each entry may be associated with a score that represents the likelihood, in general, that the destination language portion of the pair is the translation of the source language portion of the pair”, [0045], see also [0046]).
It would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to have combined the references to yield the predictable result of Shpalter’s language translation system selecting a word or phrase for inclusion in translations of one or more first text chunks instead of a different word or phrase based on a weighted score assigned to the word or phrase in a pre-approved dictionary for generating subtitles for media content list in order to choose, from a list of translation hypothesis, the most likely translation (see Zhang, [0045]).

Also, Applicant argues:
In the rejections, the Examiner maps the limitations of “based on a weighted score assigned to a word or phrase in a translation list, the language system selects the word or phrase for inclusion in the one or more second chunks instead of a different word or phrase,” recited in prior claim 1, to parameters or scores that are used by translation models to generate translations, disclosed in Zhang. See Office Action at pages 5-6. Based on these claim mappings, to teach or suggest the above limitations of amended claim 1, Zhang would need to disclose that the parameters or scores are assigned to words or phrases in a pre-approved dictionary for generating subtitles for media content. Importantly, Zhang contains no such teachings. 
The Examiner respectfully disagrees. In view of Applicant’s amendment, the limitation “based on a weighted score assigned to a word or phrase in a pre-approved dictionary, the language translation system selects the word or phrase for inclusion in translations of one or more first text chunks instead of a different word or phrase” has been mapped to “The translation model 12 may be, for example, a phrase table with entries for each hypothesis. Each entry may include a source language word, phrase, sentence, etc. and a paired destination language word, phrase, sentence, etc. Each entry may be associated with a score that represents the likelihood, in general, that the destination language portion of the pair is the translation of the source language portion of the pair” ([0045], see also [0046]). In particular, Applicant’s pre-approved dictionary is mapped to Zhang’s phrase table.

Further, Applicant argues:
Zhang fails to disclose that the translation model or phrase table corresponds to a pre- approved dictionary for generating subtitles for media content.
The Examiner respectfully disagrees. Applicant argues that none of the references individually teach the limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Furthermore, Applicant argues:
Claim 1, as amended, recites the limitations of "based on a weighted score assigned to a word or phrase in a pre-approved dictionary for generating subtitles for media content, the language translation system selects the word or phrase for inclusion in the one or more second text chunks instead of a different word or phrase." None of the cited references teaches or suggests these limitations. Therefore, no combination of the cited references can teach or suggest each and every limitation of amended claim 1.
The Examiner respectfully disagrees. Applicant argues that none of the references individually teach the limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, it is Abou Mahmoud which is used to teach wherein the modified particular text chunk includes a first word that is shorter than and synonymous with a second word included in the particular text chunks (“determine that the translated content extends beyond the selected area and remap the translated content to fit within the selected area. Additionally, remapping the translated content by the at least one processor may include reverting one or more terms in the translated content to the source spoken language, truncating one or more from a group of adjectives and adverbs within the translated content, creating conjunctions from a plurality of terms within the translated content, replacing one or more terms in the translated content with synonyms”, [0008]) as shown in the rejection below.

Finally, Applicant argues:
In the rejections, the Examiner maps the limitations of “in response to determining that the particular text chunk of the one or more second text chunks does not comply with the one or more subtitle parameters, generate a modified particular text chunk that complies with the one or more subtitle parameters,” recited in prior claim 1, to the idea of performing actions such as adding a line of subtitle text to a display, using contractions or abbreviations to reduce the number of words or letters, or splitting the text into two displays to reduce the number of characters or words in text, as disclosed in Shpalter. See Office Action at pages 4-5. Based on these claim mappings, to teach or suggest the above limitations of amended claim 1, Shpalter would need to disclose that a given word in the text is replaced with another word that is shorter than and synonymous with the given word. Importantly, Shpalter contains no such teachings.
The Examiner respectfully disagrees. As noted above, it is Abou Mahmoud which is used to teach wherein the modified particular text chunk includes a first word that is shorter than and synonymous with a second word included in the particular text chunks as shown in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 13, 15, 17-21, 23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shpalter et al. (US PGPub 2010/0332214) in view of Zhang et al. (US PGPub 2017/0371868) and Abou Mahmoud et al. (US PGPub 2017/0147559).
Claim 21:
Shpalter discloses a method comprising: 
receiving audio corresponding to media content; converting the audio to text (“text transcribed from some or all of the spoken or heard speech on file 103”, [0042]); 
parsing the text into one or more first text chunks in a first language according to one or more subtitle parameters (“dividing a display of text of a segment of the series of segments into a series of subtitle display lines if a number of characters in a transcribed text of the segment exceeds a number of characters that are suitable for display on a single line”, [0003], see also [0060]); 
performing a first language translation, via a language translating system, of the one or more first text chunks in the first language to one or more second text chunks in a second language (“The transcribed text entry may be translated into one or more languages”, [0047]); 
determining that a particular text chunk of the one or more second text chunks does not comply with the one or more subtitle parameters; in response to determining that the particular text chunk of the one or more second text chunks does not comply with the one or more subtitle parameters, generating a modified particular text chunk that complies with the one or more subtitle parameters (“A comparison may be made between such maximum number of characters or words that is suitable against the actual number of characters that are presented during such segment to determine whether the actual number exceeds the suitable or pre-defined number. In block 702, if the actual number exceeds the number that is suitable, then one or more the following may be performed: adding a line of subtitle text to the display, using contractions or abbreviations to reduce the number of words or letters, splitting the text into two displays, or taking other actions”, [0077]); and 
outputting the one or more second text chunks, including the modified particular text chunk, to a display device for display as one or more subtitles (“a series of text entries for one or more of the languages into which the text of a video are translated may be shown in synchronized time with the appearance of the video to the user, so that the user may view the translation in subtitles that match the timing of the spoken or viewed text in the video file”, [0054]) at one or more times corresponding to one or more time codes associated with the one or more first text chunks (“Another entry in file 105 may store chronological data about or associated with the text entry. Such chronological data may for example follow a time line of the video clip in file 105 from which the text entry was transcribed”, [0046]).
Shpalter does not explicitly disclose wherein, based on a weighted score assigned to a word or phrase in a pre-approved dictionary, the language translation system selects the word or phrase for inclusion in the one or more second text chunks (i.e. the translations of the one or more first text chunks) instead of a different word or phrase.
In a similar language translation system for translating text, Zhang discloses wherein, based on a weighted score assigned to a word or phrase in a pre-approved dictionary (a phrase table), the language translation system selects the word or phrase for inclusion in translations of one or more first text chunks instead of a different word or phrase (“The translation model 12 may be, for example, a phrase table with entries for each hypothesis. Each entry may include a source language word, phrase, sentence, etc. and a paired destination language word, phrase, sentence, etc. Each entry may be associated with a score that represents the likelihood, in general, that the destination language portion of the pair is the translation of the source language portion of the pair”, [0045], see also [0046]).
It would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to have combined the references to yield the predictable result of Shpalter’s language translation system selecting a word or phrase for inclusion in translations of one or more first text chunks instead of a different word or phrase based on a weighted score assigned to the word or phrase in a pre-approved dictionary for generating subtitles for media content list in order to choose, from a list of translation hypothesis, the most likely translation (see Zhang, [0045]).
Shpalter in view of Zhang does not explicitly disclose wherein the modified particular text chunk includes a first word that is shorter than and synonymous with a second word included in the particular text chunks.
In a similar translation method generating a modified particular text chunk, Abou Mahmoud discloses wherein the modified particular text chunk includes a first word that is shorter than and synonymous with a second word included in the particular text chunks (“determine that the translated content extends beyond the selected area and remap the translated content to fit within the selected area. Additionally, remapping the translated content by the at least one processor may include reverting one or more terms in the translated content to the source spoken language, truncating one or more from a group of adjectives and adverbs within the translated content, creating conjunctions from a plurality of terms within the translated content, replacing one or more terms in the translated content with synonyms”, [0008]).
It would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to have combined the references to yield the predictable result of generating Shpalter modified particular text chunk by replacing at least one word of the particular text chunk with a shorter synonym word in order to maintain the meaning of the text while changing its size so that it can better fit a selected display area (see Abou Mahmoud, [0008]).
Claim 23:
Shpalter in view of Zhang and Abou Mahmoud discloses the method of claim 21, further comprising modifying the particular text chunk by contracting the particular text chunk (Shpalter “using contractions or abbreviations to reduce the number of words or letters”, [0077]).
Claim 25:
Shpalter in view of Zhang and Abou Mahmoud discloses the method of claim 21, wherein the one or more subtitle parameters comprise a spacing requirement for display of the determined word or phrase and one or more second text chunks on the display device (Shpalter, [0060]).
Claim 26:
Shpalter in view of Zhang and Abou Mahmoud discloses the method of claim 21, wherein the one or more subtitle parameters comprise a timing requirement for display of the determined word or phrase and the one or more second text chunks on the display device (Shpalter, [0061]).
Claim 28:
Shpalter in view of Zhang and Abou Mahmoud discloses the method of claim 21, wherein generating the modified particular text chunk includes performing a second language translation of at least one text chunk of the one or more first text chunks in the first language to the modified particular text chunk in the second language, the performing including searching for synonym words in the second language that are synonymous with at least one word of the at least one text chunk (Abou Mahmoud, [0008]).
Claims 1, 3, 6-7 and 27:
Shpalter in view of Zhang and Abou Mahmoud discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (Shpalter, [0039]), cause the one or more processors to perform the steps of process claims 21, 23, 25-26 and 28 respectively.
Claim 5:
Shpalter in view of Zhang and Abou Mahmoud discloses the one or more non-transitory computer-readable media of claim 1, wherein the one or more processors are further caused to automatically highlight the particular text chunk the display device (Shpalter “if the actual number exceeds the number that is suitable, then one or more the following may be performed: … using contractions or abbreviations to reduce the number of words or letters, splitting the text into two displays”, [0077]. Note that taking the listed actions on the text amount to highlighting the text, for example splitting the text into two displays highlights textual content in each split section). 
Claims 13, 15 and 18-19:
Shpalter in view of Zhang and Abou Mahmoud discloses an apparatus (Shpalter, [0039]) comprising: 
a memory storing instructions; and a processor that is coupled to the memory and, when executing the instructions (Shpalter, [0039]) is configured to perform the steps of process claims 21, 23 and 25-26 respectively.
Claim 17:
Shpalter in view of Zhang and Abou Mahmoud discloses the apparatus of claim 13, wherein the processor is further configured to automatically highlight the particular text chunk of the display device (Shpalter, “if the actual number exceeds the number that is suitable, then one or more the following may be performed: … using contractions or abbreviations to reduce the number of words or letters, splitting the text into two displays”, [0077]. Note that taking the listed actions on the text amount to highlighting the text, for example splitting the text into two displays highlights textual content in each split section). 
Claim 20:
Shpalter in view of Zhang and Abou Mahmoud discloses the apparatus of claim 13, wherein display of the one or more second text chunks as one or more subtitles is at one or more times corresponding to one or more time codes associated with the one or more first text chunks (Shpalter, [0054], see also [0046]).
Claim 29:
Shpalter in view of Zhang and Abou Mahmoud discloses the one or more non-transitory computer-readable media of claim 27, wherein the second language translation comprises a machine translation of the at least one text chunk of the one or more first text chunks in the first language to the modified particular text chunk in the second language (Shpalter, [0077], note that expanding or contracting words within the second language text is how Applicant’s specification performs retranslation i.e. second translation see “The language translation system 100 may then retranslate the plurality of text chunks by expanding or contracting words within the translated text” in Applicant’s specification [0027]).

Claims 2, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shpalter et al. (US PGPub 2010/0332214) in view of Zhang et al. (US PGPub 2017/0371868) and Miyajima et al. (US PGPub 2014/0125558).
Claim 22:
Shpalter in view of Zhang and Abou Mahmoud discloses the method of claim 21, but does not explicitly disclose modifying the particular text chunk by expanding the particular text chunk.
In a similar system modifying translation texts in order to fit them in a display region, Miyajima discloses modifying a particular translation text chunk by expanding the particular text chunk (“when the number of characters is remarkably reduced, and, with the same font size, there is a surplus region in the attention region, a font size of characters after translation may be displayed by being enlarged so as to fill the attention region”, [0097]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to have combined the references to yield the predictable result of modifying Shpalter’s particular text chunk by expanding the particular chunk as disclosed by Miyajima in order to enlarge the particular chunk to fill a translation display region (see Miyajima, [0097]).
Claim 2:
Shpalter in view of Zhang and Miyajima discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (Shpalter, [0039]), cause the one or more processors to perform the steps of process claim 22 as shown above.
Claim 14:
Shpalter in view of Zhang and Miyajima discloses an apparatus (Shpalter, [0039]) comprising: 
a memory storing instructions; and a processor that is coupled to the memory and, when executing the instructions (Shpalter, [0039]) is configured to perform the steps of process claim 22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657